C. Allen, J.
This case falls within the rule, that, where a servant, knowing and appreciating the danger, enters upon a perilous work, even though he does so unwillingly and by order of his superior officer, he must bear the risk. Russell v. Tillotson, 140 Mass. 201. Taylor v. Carew Manuf. Co. 140 Mass. 150. Leary v. Boston & Albany Railroad, 139 Mass. 580. The plaintiff knew the danger from letting on the steam when water was in the pipes. He had this in mind at the time, and that water might be in the pipe. He acted with reference to this knowledge, and let the steam on slowly, because he knew there was danger. He understood the situation. Nobody could have given him any information. The very thing happened which he had in mind, and feared. In such case, he must be held to take the risk. It is urged that he did not know that there was water in the pipe. But he knew that it was likely to be there, and acted with reference to this contingency.

Judgment on the verdict.